


109 HRES 1048 IH: Honoring the courageous actions of Minnie

U.S. House of Representatives
2006-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 1048
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2006
			Mr. Honda (for
			 himself, Mr. Evans,
			 Mr. Lipinski,
			 Mr. McDermott,
			 Mr. Hyde, Ms. Schakowsky, Mr.
			 Jackson of Illinois, Ms. Zoe Lofgren
			 of California, Mr. Towns,
			 Mr. Brady of Pennsylvania,
			 Mr. Conyers,
			 Mr. Gonzalez,
			 Mr. Wynn, Mr. Schiff, and Ms.
			 Matsui) submitted the following resolution; which was referred to
			 the Committee on Government
			 Reform
		
		RESOLUTION
		Honoring the courageous actions of Minnie
		  Vautrin during the Rape of Nanking during World War II.
	
	
		Whereas the Japanese Army’s invasion and occupation of
			 Nanking, China, in 1937 is historically known as the “Rape of Nanking”;
		Whereas during that tragic atrocity, an estimated 300,000
			 innocent Chinese civilians were killed by the Japanese army and over 20,000
			 were raped, with some estimates as high as 80,000;
		Whereas Minnie Vautrin was born on September 27, 1886 in
			 Secor, Illinois;
		Whereas in 1912, Miss Vautrin went to China as a
			 missionary and educator and while there served on the faculty of Ginling
			 College in Nanking for more than 20 years;
		Whereas when the Japanese army invaded Nanking on December
			 13, 1937, Miss Vautrin, and the other few non-Chinese people in the city who
			 refused to evacuate, worked to protect the civilians who were mostly women and
			 children;
		Whereas by using the American flag and obtaining
			 proclamations from the American Embassy in China maintaining Ginling College as
			 a sanctuary, Miss Vautrin repelled incursions into the campus;
		Whereas Miss Vautrin risked her own life and valiantly
			 protected over 10,000 women and children in Ginling from the Japanese army;
			 and
		Whereas survivors of the Rape of Nanking were so grateful
			 to Miss Vautrin that they gave her the names “Living Goddess” and “Goddess of
			 Mercy”: Now, therefore, be it
		
	
		That Congress honors—
			(1)Minnie Vautrin’s
			 commitment to education and humanitarianism and to saving thousands of lives;
			 and
			(2)Miss Vautrin’s
			 sacrifice, courage, humanity, and commitment to peace, mercy, hope, and justice
			 during the violent Rape of Nanking.
			
